DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 1-8 are objected to because of the following informalities:  
(1) Regarding claim 1:
Lines 8-9 recite “the difference “; there is a lack of antecedent basis, the examiner suggests changing to “a difference”.
(2) Regarding claim 7:
Line 3 recites “program that cases a computer”; the examiner suggests changing to “program that causes a computer”.
Lines 10-11 recite “the difference “; there is a lack of antecedent basis, the examiner suggests changing to “a difference”.
(3) Regarding claim 8:
Line 12 recites “the difference “; there is a lack of antecedent basis, the examiner suggests changing to “a difference”.
Appropriate correction is required.

Allowable Subject Matter
Claims 1-8 are objected to for minor informality, but would be allowable if rewritten to overcome the objections.
The following is a statement of reasons for the indication of allowable subject matter:  
The present invention describes a data generation method executed by a computer, the data generation method comprising: acquiring first waveform data and second waveform data, each of the first waveform data and the second waveform data including marking information at a first position on a waveform; specifying a transformation function that transforms the first waveform data to reduce the difference between a first value of a time axis for a first characteristic point in the first waveform data and a second value of the time axis for a second characteristic point, in the second waveform data, corresponding to the first characteristic point; and generating third waveform data, in which the marking information is applied at a second position corresponding to the first position in the first waveform data, the second position being determined by using the transformation function.  The closest prior art, NPL (Cardiologist-Level Arrhythmia Detection with Convolutional Neural Networks, list on the IDS filed on 6/2/2022) discloses training a neural network to detect arrhythmias in arbitrary length ECG time series, but fails to disclose “specifying a transformation function that transforms the first waveform data to reduce the difference between a first value of a time axis for a first characteristic point in the first waveform data and a second value of the time axis for a second characteristic point, in the second waveform data, corresponding to the first characteristic point; and generating third waveform data, in which the marking information is applied at a second position corresponding to the first position in the first waveform data, the second position being determined by using the transformation function”.

Conclusion
This application is in condition for allowance except for the following formal matters: 
Objection to claims 1-8.
Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO (2) MONTHS from the mailing date of this letter. Extensions of time may be granted under  37 CFR 1.136 but in no case can any extension carry the date for reply to this Office action beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Lu et al. (US 2020/0178825 A1) discloses a system and method for identifying cardiac arrhythmias with deep neural network.
Chu et al. (US 2021/0093375 A1) discloses an ablation lesion assessment method and system.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SIU M LEE whose telephone number is (571)270-1083. The examiner can normally be reached M-T 8:30-7:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chieh M Fan can be reached on 571-272-3042. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/SIU M LEE/Primary Examiner, Art Unit 2632                                                                                                                                                                                                        5/31/2022